m 4 m m h w N H

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

ROGER A. BERGMANN

State Bar No. 733

A Professional Corporation
4947 W. Lakeridge Terrace Lane
Reno, Nevada 89509

Attorney for Chad Blanchard, Water Master

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEVADA
* * * * *
THE UNITED STATES OF AMERICA,
Plaintiff,
vs. IN EQUITY
3:73-CV-00183-LDG
ALPINE LAND & RESERVOIR COMPANY

a corporation, et al,

Defendant.

/

 

 

ORDER APPROVING WATER MASTER'S BUDGET FOR 2018-2019;
CREATING AN ASSESSMENT TO REPLENISH THE FUND HERETOFORE
ESTABLISHED TO PAY THE EXPENSE OF CONDUCTING
THE WATER MASTER'S OFFICE, APPORTIONING THE COSTS
THEREOF, PROVIDING THE MANNER AND METHOD OF
COLLECTION THEREOF, AND DIRECTING THE DISTRIBUTION
OF THE WATERS OF THE CARSON RIVER WHEN NECESSARY
BE IT REMEMBERED that the petition of CHAD BLANCHARD,
Water Master appointed herein to administer the Final Decree
entered on December 18, 1980, asking that an assessment be
created to replenish the fund heretofore established to pay

the expenses of conducting the Office of the Water Master for

the period from October 1, 2018, to September 30, 2019, and

 

 

!Dw\lmmlth|-\

NNNNNNNNNH»-\Hl-\l-\»-\»-\»-\»-\H
oo`lcsm.>wN»-\osooo`lmcn.hwl\)r-\o

 

for such other action as might seem meet and proper in the
premises, having been filed with the Clerk of this Court on
December 27, 2018, and proper notice having been given to all
parties of the filing of said petition, and all parties having
the opportunity to enter objections thereto, and no objections
having been entered by any party to the said petition and
proposed budget and good cause appearing,

NOW, THEREFORE, IT IS HEREBY ORDERED:

l. That the budget submitted by the Water Master on
December 27, 2018, as part of his petition, is hereby approved
and the Water Master is hereby authorized and directed to pay
to himself as Water Master the salary indicated in said budget
to employ assistants as may be necessary and to pay all
necessary expenses incurred in administering the Final Decree
issued herein, as provided for in said budget.

2. That in order to provide a means for the payment of
further expense of conducting the Water Master's Office,
particularly for the period from October l, 2018, to September
30, 2019, there is hereby created an assessment in the sum of
THREE HUNDRED THIRTY-FOUR THOUSAND DOLLARS ($334,000.00).

3. That the water users within the Truckee-Carson
Irrigation District, by and through the Truckee-Carson
Irrigation District, pay to the Water Master one-fifth (1/5)

of the said assessment, to wit, the sum of SIXTY-SIX THOUSAND

 

 

\DG)`ld\Ullth|-\

NNNNNNNNNr-\Hv-IHHl-\Hl-\l-\l-\
oo`lmm.>wN»-*omoo`lo\u\.hwl\)wo

 

EIGHT DOLLARS ($66,800.00), said payment to be made on or
before April 30, 2019,

4. That the balance of said assessment be assessed
against all of the remaining water users on the Carson River
subject to the jurisdiction of this Court, on a prorata bases
of FOUR DOLLARS AND 30 CENTS ($4.30) per acre, according to
the irrigable acreage possessed by said water users, said
payments to be made to the Water Master on or before April 30,
2018, it being provided, however, that the minimum charge
assessed against any water user shall not be less than FORTY-
THREE DOLLARS AND NO CENTS ($43.00).

5. That the Clerk of this Court give notice of the
required payments to be made by each water user by mailing a
copy of this order and the notice annexed hereto to each
attorney appearing of record for the plaintiff and sundry
defendants in this cause within five (5) days of the entry of
this order; the Water Master is further directed to give such
notice to the parties hereto and their successors and assigns
by publishing a copy of the notice annexed hereto in the
following newspapers: Nevada Appeal, P.O. Box 2288, Carson
City, Nevada, 89701; Record-Courier, P.O. Box 2288, Carson
City, Nevada 89702-2288; Lahontan Valley News, P.O. Box 1297,
Fallon, Nevada 89407-1297 and Mason Valley News, P.O. Box 841,

Yerington, Nevada 89447, once a week for two (2) consecutive

 

 

§QGJ`]O\U'\I§U)NI-\

N N N N N N N N N w H H H H H H H H w
m q m m h w N H o m m 4 m m h w N H o

 

 

weeks.

6. That the prorata amounts so assessed against the
water users on the Carson River on the basis of the water
righted acreage possessed by said water users shall become and
be a lien against said water righted lands until paid, and
that the Water Master be, and hereby is, directed to enforce
the collection of said assessments, together with a reasonable
late fee not less than TEN DOLLARS ($10.00), in the manner
provided by law, and is further ordered to cut off water
deliveries from any water user who is in default in any said
required payments.

7. That the Water Master, CHAD BLANCHARD, be and hereby
is, directed to continue in effect the surety bond in the sum
of FIFTY THOUSAND DOLLARS ($50,000.00) heretofore provided
pursuant to his order of appointment for the faithful
performance of his duties as custodian of such funds and the
property that may be in his care.

8. That the Water Master's report and audit for the
fiscal year ending September 30, 2019, shall be filed by
January 15, 2020. The Water Master's report and audit for the
fiscal year ending September 30, 2018 filed on the 27th day of
December 2018, is hereby approved.

9. That the operation and administration of the Water

Master's Office in administering the provisions of the Final

 

WN`IG\U|»>UN|-\

NNNNNNNNN\-\HHH|-\Hl-\l-lc-\»-\
co`lc\ma>wr\)l-\o\ooo`lmm.>wl\)l-\o

 

 

Decree for the period from October l, 2017, to September 30,
2018 is hereby approved.

lO. That the Water Master begin the distribution of the
waters of the Carson River under said Final Decree on such
date as the Water Master determines that the distribution of
said water under his authority is necessary.

11. That the Water Master is directed to create a funded
account pursuant to existing Personnel and Benefits Policy to
cover the cost of continuing health insurance on qualified
personnel, upon their retirement, and that the cost shall be
included in the Water Master's Budget each year until such

time as the earned benefit is exhausted.

DATED this ;§éiday of /?>Q¢Qz;¢g 52/57.

    

 

DISTBFCT JUBGE

 

